” — Judgment, Supreme Court, Bronx County (John Perone, J.), rendered September 11, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
Defendant’s Grand Jury testimony was properly received in evidence at trial under the party-admissions exception to the hearsay rule (Prince, Richardson on Evidence § 8-201 [Farrell 11th ed]; People v Jones, 236 AD2d 217, lv denied 89 NY2d 1036).
*237We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.